Citation Nr: 1645683	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to the service connected disabilities, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from to January 1956 to March 1958.

This issue arose from a July 2013 Board decision that added the TDIU issue to the Veteran's appeal for his increased rating claims for his feet under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The increased rating claims arose from a March 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), and were decided by the Board in the July 2013 decision.  The increased rating claims are no longer on appeal before the Board.  In a June 2016 rating decision, the above RO denied the Veteran's TDIU claim.

In November 2012, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107 (e) (West 2014) regarding the increased rating claims for his feet.  During this hearing, the undersigned Veterans Law Judge (VLJ) was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record.

In July 2013, the Board remanded the TDIU claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's service-connected disabilities are not shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's duty to notify was satisfied by a letter sent to the Veteran in January 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his service-connected disabilities.  38 C.F.R. § 4.2 (2015). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the Board notes initially that the Veteran has not been afforded a Board hearing on his TDIU issue, as this issue was added to his appeal after the hearing.  However, to date, the Veteran has not requested a Board hearing for his TDIU issue.  At his Board hearing, the Veteran was provided the opportunity to testify on his unemployability and the effects of his service-connected disabilities on his employability.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  

The Board is also satisfied as to substantial compliance with its July 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remand directed the AOJ to adjudicate the TDIU issue in the first instance, after sending the Veteran the proper VCAA notice and formal TDIU application (VA 21-8940 Form).  The Veteran was provided the VCAA notice and application in a January 2016 letter.  The Veteran did not respond.  The AOJ then adjudicated the TDIU issue in a June 2016 rating decision and in a June 2016 Supplemental Statement of the Case (SSOC).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 
Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The Court held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2015). 

Presently, the Veteran is service-connected for the following disabilities:  ankylosis of the right knee with arthritis and chronic synovitis (rated as 40 percent); right foot pes planus with degenerative changes (rated as 30 percent); right foot hallux valgus (rated as 10 percent); and, right foot hammer toes of digits two, three, and four (rated as 0 percent).  By way of application of the combined ratings table, the Veteran's combined rating is 60 percent.  38 C.F.R. § 4.25 (2015).  The Veteran does not meet the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director of Compensation Service all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Court has clarified that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An assessment for extraschedular referral requires consideration of all of the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

Accordingly, the Board will now consider whether the competent evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

Initially, the Board notes that, as described at his recent VA examination, the Veteran is not currently employed.  The Veteran did not submit the requested formal TDIU application (VA 21-8940 Form) regarding his educational and occupational history.  

At the March 2011 VA examination, the Veteran reported that he retired in 1995 and had not worked since his retirement.  He previously worked at Gates Rubber, Frontier Airlines, Continental Airlines, and a watch repair shop.  He did not state what his occupation was at these companies.  At the examination, the Veteran denied right knee pain, but reported right foot pain on walking and standing.  The Veteran was able to stand from five to ten minutes.  He did not use an assistive device to assist his ambulation or a knee brace.  The examiner noted that the Veteran could stand from his chair without the use of his hands and movement on the table was done with ease.  The examiner noted that the Veteran walked with a limp.  The examiner did not provide an opinion regarding the Veteran's service-connected disabilities and his employability.

In an October 2012 Disability Benefits Questionnaire, the Veteran's private physician determined that the Veteran had chronic right knee pain with an abnormal gait and pain on use of his right foot.  The Veteran did not use any assistive devices.  The Veteran did not have functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The physician stated that the Veteran had severe right hallux valgus symptoms with function equivalent to amputation of the great toe.  The physician found that the Veteran's right knee and foot disabilities impacted his ability to work, but the physician provided no other pertinent information in this regard.

At the November 2012 Board hearing, the Veteran testified to pain in his toes, but did not discuss any impact on his employability.

At a February 2013 VA examination, the VA examiner determined that the Veteran was a poor historian.  The Veteran reported constant right foot pain, even when at rest.  The Veteran stated that he used a cart to hold on to when he went grocery shopping.  The Veteran did not use any assistive devices.  The examiner determined that the Veteran's right foot disabilities impacted his ability to work in that the Veteran had right foot pain with standing and walking.

The treatment records in the claims file do not provide evidence contrary to that obtained above.

In reviewing the evidence thoroughly, the Board finds that the Veteran's service-connected disabilities do not render him unable to obtain or maintain substantially gainful employment.  While the examiners have found that the Veteran's service-connected right knee and foot cause him pain and impact his ability to work, none of the examiners have determined that the Veteran is unable to work due to his service-connected disabilities.  The Veteran reports that he retired from his prior occupation several years ago, but has not argued that his retirement was due to his service-connected disabilities and has not asserted that he is currently unable to work due to his service-connected disabilities.    

In short, the probative evidence of record does not establish that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.  In light of this, application of 38 C.F.R. § 4.16(b) is not warranted and the claim for a TDIU rating claim must be denied.


ORDER

The claim of entitlement to a TDIU on an extraschedular basis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


